Citation Nr: 1544272	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for PTSD and OSA.

The Board has recharacterized the psychiatric disorder claim on appeal to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he has a diagnosis of PTSD related to combat stressors.

2.  The Veteran's OSA was not manifested in service or for many years thereafter, and is not shown to be otherwise related to his service or service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2015).

2.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim of service connection for PTSD, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

With respect to the claim of service connection for sleep apnea, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2012, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran was not provided with a VA nexus examination/opinion as regards his OSA, but finds that an examination is not required in order to make a final adjudication.  Absent any competent evidence indicating that the Veteran's OSA may have been associated with his service, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (none of which are claimed here) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  A disability that is not chronic may be service connected if seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

PTSD

In addition to the requirements stated above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In the instant case, the Veteran's DD Form 214 reflects that he was awarded a Combat Action Ribbon, Vietnam Service Medal with two stars, and a Vietnam Campaign Medal; exposure to combat situations is conceded.

The Veteran has alleged, generally, that his psychiatric/PTSD symptoms are related to his combat experiences.  (See, e.g., August 2012 Notice of Disagreement).  In a June 2013 VA opinion report, the examiner opined that, although the Veteran demonstrated symptoms that may be related to PTSD, and had diagnoses from therapeutic practitioners, the VA examiner was unable to ascertain during the examination whether the Veteran met the full clinical criteria for any psychiatric disability.  The Board finds that this opinion is neither positive nor negative evidence against the Veteran's claim, as the examiner stated he was unable to provide a valid diagnosis based on that examination, but still noted the presence of symptoms that could be associated with PTSD (or other psychiatric disability related to service.)

VA treatment records include an October 2013 evaluation by a VA staff psychiatrist.  The VA psychiatrist diagnosed the Veteran with PTSD, chronic, in accordance with the DSM-IV.  The stressor discussed was the Veteran's combat experiences in Vietnam.  A treatment plan, to include medication, was devised.  Subsequent VA treatment records note on-going treatment for PTSD.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD related to his combat experiences.  There is no competent evidence of record against the claim.  Accordingly, the Board finds that service connection for PTSD is warranted.

Sleep Apnea

It is not in dispute that the Veteran has been diagnosed with, and receives treatment for, OSA.  However, service connection for such disability requires that his OSA was manifested in, or is otherwise related to, his active service.  

The Veteran's STRs are negative for complaints of, or treatment for, OSA.  

A January 2011 VA treatment record raised the possibility of an OSA diagnosis based on symptoms including increased nightmares and daytime sleepiness.  (The Board notes that there was no discussion of the nature of those nightmares (i.e., no suggestion that they are combat-related/associated with his PTSD), nor any suggestion that the OSA symptoms were related to service or a service-connected disability.  To the extent that the Veteran has sleep symptomatology related to his PTSD, such is properly considered in assigning a rating for that disability; a matter that is not presently before the Board.)  The Veteran was formally diagnosed with sleep apnea after a VA sleep study in March 2011.  VA treatment records are negative for any etiological link between the Veteran's current sleep apnea disability and his active service/service-connected disabilities.  

Other than stating, on his July 2012 claim form, that his OSA began in 1967, the Veteran has not provided any lay testimony regarding his claim of service connection for OSA.  He has not identified any relevant symptoms or treatment prior to January 2011, more than four decades after separation from service.  Without further explanation as to why the Veteran believes his OSA manifested during service (e.g., an assertion that symptoms (capable of lay observation) later identified as associated with OSA were present at that time), the Board finds that the notation on his claim form is not probative evidence in support of his claim.

In sum, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for OSA is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


